MILLER, Judge
(concurring in the result):
I fully concur with the Chief Judge’s rationale in disposing of the Jeneks issue. Although I also agree with my brothers’ result regarding the search question, I do not reach the issues they decide this question upon. Rather, I conclude that based on the facts of this case, the accused did not have the “legitimate expectation of privacy” necessary for him to invoke a Fourth Amendment exclusionary rule.
Under the facts as set forth in the lead opinion, I am convinced that when the accused pitched the bag containing marijuana out of his dwelling window, he did so in an effort to “rid himself” of contraband that he believed would otherwise have been promptly seized from his possession. There is no doubt in my mind, that, rather than consciously attempting to secrete it in an area subject to a legitimate expectation of privacy, he was consciously attempting to place it in an area exposed to the public, so that, if found, he could successfully deny any personal connection with it.
Consequently, the accused had no subjective expectation of privacy in the area in which the marijuana was seized. Regardless of whether or not the military recognizes an objective expectation of privacy in backyards, unless an accused actually has a subjective expectation of privacy in such a backyard, he is not entitled to Fourth Amendment protection against a search for contraband conducted therein. People v. Reiss, 129 Cal.App.3d 550, 181 Cal.Rptr. 166 (1982) and Smith v. Maryland, 442 U.S. 735, 99 S.Ct. 2577, 61 L.Ed.2d 220 (1979), See also, United States v. Salvucci, 448 U.S. 83, 100 S.Ct. 2547, 65 L.Ed.2d 619 (1980); United States v. Lochan, 674 F.2d 960 (1st Cir. 1982); United States v. Bellina, 665 F.2d 1335 (4th Cir. 1981); United States v. Arboleda, 633 F.2d 985 (2nd Cir. 1980); Raettig v. State, 406 So.2d 1273 (Fla.App.1981). When, as here, it is a certainty that the accused would have relocated the contraband before the police could obtain a seizure authorization, the police correctly seized the contraband based upon exigent circumstances.